Filed 6/19/15 P. v. Field CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----




THE PEOPLE,                                                                                  C077776

                   Plaintiff and Respondent,                                     (Super. Ct. Nos. 62130108,
                                                                                   62108934, 62111438)
         v.

ERIC RAYMOND FIELD,

                   Defendant and Appellant.




         Appointed counsel for defendant Eric Raymond Field has asked this court to
review the record to determine whether there exist any arguable issues on appeal.
(People v. Wende (1979) 25 Cal. 3d 436 (Wende).) We direct correction of the abstract of
judgment, and otherwise affirm.
                                                 BACKGROUND
         In February 2014, the District Attorney and the Probation Department each filed
petitions seeking to revoke defendant’s probation. Both petitions alleged defendant was
in possession of drugs and drug paraphernalia and was under the influence of drugs, all in

                                                             1
violation of his probation. Both also alleged that in March 2012, the trial court placed
defendant on probation for three years after his convictions for battery of a peace officer
(case No. 62-108934 -- the battery case) and receiving stolen property (case No. 62-
111438 -- the receiving case).
       On May 1, 2014, the Probation Department filed an amended petition to revoke
defendant’s probation, adding three allegations each of burglary and conspiracy. The
next day, the People charged defendant by complaint with three counts of residential
burglary, one count of receiving stolen property, and three counts of felony vandalism in
case No. 130108 (the current case). On July 18, 2014, defendant pleaded no contest to
three counts of burglary and the trial court found him in violation of his probation in the
battery and receiving cases based on his pleas. In exchange for his pleas, the remaining
charges and another pending case were dismissed, and the People agreed to a stipulated
term of five years four months in state prison.
       The trial court subsequently sentenced defendant in accordance with his plea
agreement. The court imposed fines and fees and awarded defendant 244 days of custody
credit in the current case, 238 days in the receiving case, and 92 days in the battery case.
Defendant appeals without a certificate of probable cause.
                                      DISCUSSION
       Counsel has filed an opening brief setting forth the facts of the case and requests
that we review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days have elapsed, and we have received no communication from defendant.
       We note that the abstract of judgment incorrectly reflects the amounts of the
restitution fines (§§ 1202.4, 1202.45) in the current case as $2,000 rather than the $200
fines imposed. “An abstract of judgment is not the judgment of conviction; it does not
control if different from the trial court’s oral judgment and may not add to or modify the

                                              2
judgment it purports to digest or summarize.” (People v. Mitchell (2001) 26 Cal. 4th 181,
185.) Appellate courts may order correction of abstracts of judgment that do not
accurately reflect the sentencing court’s oral pronouncement. (Ibid.) In February 2015,
appellate counsel sent a letter to the trial court requesting correction (People v. Fares
(1993) 16 Cal. App. 4th 954), but it does not appear the correction has been made.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed. We direct preparation of a corrected abstract of
judgment as described in this opinion, and that a certified copy of the new abstract be
forwarded to the Department of Corrections and Rehabilitation.




                                                         DUARTE                , J.



We concur:



      RAYE                  , P. J.



      ROBIE                 , J.




                                              3